NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0752n.06
                          Filed: December 10, 2008

                                          No. 07-4220

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


TOMMY DILLE,                                    )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )
                                                )
LVI ENVIRONMENTAL SERVICES, INC.;               )
LOCAL 310 BUILDING LABORERS;                    )    ON APPEAL FROM THE UNITED
P H ILIP LU P KE S , S u per intendent ,        )    STATES DISTRICT COURT FOR THE
Individually; ROBERT SMITH, General             )    NORTHERN DISTRICT OF OHIO
Foreman, Individually; TOM JOHNSON,             )
Project Manager, Individually; DERRICK          )
GOULD, Crew Foreman, Individually;              )
DEMESHEO WILSON, Operations Manager,            )
Individually,                                   )
                                                )
       Defendants-Appellees.                    )



       Before: COLE and COOK, Circuit Judges; and EDMUNDS, District Judge*


       COOK, Circuit Judge. Plaintiff-appellant Tommy Dille appeals the decision of the district

court to enter summary judgment for defendants-appellees LVI Environmental Services, Inc., its

employees Philip Lupkes, Robert Smith, Tom Johnson, Derrick Gould, Demesheo Wilson, and Local

310 Building Laborers. Dille sued the defendants-appellees under a series of Federal and State

employment discrimination claims. After reviewing the record, the applicable law, and the parties’

       *
       The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 07-4220
Dille v. LVI Environmental Services


briefs, we find that the magistrate judge’s opinions carefully and correctly set out the facts and the

governing law. Because this court’s issuance of a full opinion would serve no jurisprudential

purpose and would be duplicative, we affirm the grant of summary judgment to defendants-

appellees, adopting the reasoning of the magistrate judge’s opinions of August 24, 2007 except on

one point. We consider it a close question whether Dille failed to set forth a prima facie case of

retaliatory discharge under Title VII. But even assuming Dille met the prima-facie-case test, we

agree with the magistrate judge’s reasoning that Dille failed to produce evidence raising a genuine

issue of material fact regarding whether the non-discriminatory reason LVI gave for discharging him

was a pretext for race discrimination.




                                                -2-